Citation Nr: 1025248	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an ankle disorder.

3.  Entitlement to service connection for a knee disorder.

4.  Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in St. 
Petersburg, Florida and Nashville, Tennessee.  By a rating action 
in July 2008, the St. Petersburg, Florida RO denied the Veteran's 
claims of entitlement to service connection for low back pain, 
left ankle sprain (claimed as a bilateral ankle disorder), and 
bilateral flat feet.  Subsequently, in a December 2008 rating 
action, the Nashville, Tennessee, RO denied service connection 
for knee problems.  The Veteran perfected a timely appeal to both 
decisions.  

On March 30, 2010, the Veteran and a friend appeared and offered 
testimony at a hearing before the undersigned Acting Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is also 
of record.  

The issues of entitlement to service connection for a low back 
disorder and service connection for an ankle disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1. The Veteran did not exhibit bilateral flat feet in service, 
and such disability is not otherwise shown to be associated with 
his active duty.  

2.  The preponderance of the evidence of record does not show 
that the Veteran's current knee disorder is causally related to 
his military service.  


CONCLUSIONS OF LAW

1.  Bilateral flat feet was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  A knee disorder was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in March 2008, April 2008, and August 2008 from the RO to 
the Veteran which were issued prior to the RO decisions in July 
2008 and December 2008.  Those letters informed the Veteran of 
what evidence was required to substantiate the claims, and of his 
and VA's respective duties for obtaining evidence.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify and assist. He was provided an opportunity to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It is therefore the 
Board's conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

At the hearing before the Board in March 2010, the submission of 
additional medical evidence was suggested and the file was left 
open for 30 days for that purpose.  Such actions comply with 38 
C.F.R. § 3.103 and the VCAA.  Therefore, the Board finds that the 
VA has satisfied its duties to notify and to assist the claimant 
in this case.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  The Board notes that there is no credible evidence of an 
association between the claimed disabilities and service.  
Specifically, as will be discussed below, there is no credible 
evidence of the claimed disabilities in service and no credible 
evidence of any of these disabilities for many years following 
service.  In addition, the Veteran has provided no information 
regarding the etiology of these disabilities.  Therefore, it is 
not necessary for VA to schedule the Veteran for an examination 
on these issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA examination is required when there is evidence of an event, 
injury, or disease in service).  Instead, in the present case 
there is only the Veteran's unsubstantiated allegation that his 
current flat feet and right knee disorder are related to service.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

Accordingly, the Board finds that VA has satisfied its duty in 
apprising the Veteran as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, no 
useful purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran entered active duty in July 1972.  The service 
treatment reports (STRs) are negative for any complaints, 
findings or diagnoses of a knee disorder or flat feet.  
Associated medical examination reports, including the March 1972 
enlistment examination, indicate that the Veteran's lower 
extremities and feet were normal.  The Veteran did not endorse 
any knee or feet problems or broken bones on his reports of 
medical history.  

Post-service treatment reports indicate that the Veteran was seen 
at Hickory Hill Family Medical clinic in April 1995 with 
complaints of left ankle pain for the past 2 months.  He reported 
injuring his ankle playing basketball 2 months ago; the 
assessment was left foot strain.  These records do not reflect 
any complaints, findings or diagnoses of a knee disorder.  


VA progress notes dated from January 2001 to April 2008 show that 
the Veteran received clinical attention and treatment for knee 
pain; these records also report a history of pes planovalgus.  
The Veteran was seen in a VA podiatry clinic in July 2001; his 
chief complaint was injury to the right foot while playing 
basketball.  The assessment was pes planus, foot sprain.  In 
August 2007, the Veteran was seen for complaints of right knee 
pain.  The assessment was chronic right knee pain.  During a 
clinical visit in October 2007, the Veteran complained of right 
knee pain for the past 6 months.  The assessment was right knee 
pain, 6 months; he gave a history of right knee injury 6 months 
ago while playing basketball, and it started hurting the 
following day.  An orthopedic consultation report, dated in 
January 2008, indicates that the Veteran was seen with complaints 
of chronic knee pain; an MRI of the right knee revealed strained 
quadriceps tendon, small joint effusion and chondromalacia of 
patella and lateral tibial plateau vs. posttraumatic changes.  A 
March 2008 VA progress note reflects an assessment was knee 
arthralgia.  

The Veteran was seen at an orthopedic clinic in July 2008 with 
complaints of intermittent chronic right knee pain.  The 
assessment was chronic right knee pain, intermittent pain in the 
right knee.  

At his personal hearing in March 2010, the Veteran indicated that 
he did not have flat feet when he went into military service, his 
feet became flat later; he stated that he only learned that he 
had flat feet when he went to his private doctor.  


III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"- the so- called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

In addition, the law provides that, where a Veteran served ninety 
days or more of active service and arthritis become manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id. 

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  

A. Knee disorder.

The Board finds that service connection is not warranted for a 
right knee disorder.  In this regard, the Board notes that the 
service treatment records are negative for any complaints or 
findings of a knee disorder.  In addition, his post-service 
medical records do not reflect any documentation of a knee 
disorder until August 2007 when a VA orthopedic consultation note 
reported a diagnosis of right knee pain.  Subsequently, in March 
2008, a treatment note reflects an assessment of osteoarthritis, 
knee.  In summary, there is a remarkable lack of evidence 
demonstrating any complaint or finding of a knee disorder during 
the period from service discharge in 1973 until 2007.  The 
Veteran was not given a diagnosis of arthritis until March 2008, 
more than thirty five years after separation from service and not 
within the one- year limit for presumptive service connection.  
The Board must note the lapse of many years between the Veteran's 
separation from service and the first treatment for his knee 
disorder.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, the 
record does not include any evidence of a relationship between 
the right knee disorder and the Veteran's active service other 
than the Veteran's own reports.  

Given the absence of complaint or treatment until many years 
after service, and the absence of any credible evidence showing 
continuity of symptomatology since service, the Board finds that 
the evidence weighs against the Veteran's claim.  The Veteran's 
right knee disorder, including osteoarthritis of the knee, was 
not incurred in or aggravated by service, and there is no 
evidence of a nexus between the post-service diagnosis and active 
service.  As such, the Veteran's claim for service connection for 
knee problems must be denied.  There is no doubt of material fact 
to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not 
apply when preponderance of evidence is against claim).  

In summary, the preponderance of the evidence is against a 
finding of the presence of a knee disorder in service or for many 
years thereafter.  Moreover, there is no reliable evidence 
demonstrating a relationship between the Veteran's currently 
diagnosed knee disorder and service.  Accordingly, there is no 
basis upon which to grant service connection.  

B.  Bilateral flat feet.

After careful review of the evidentiary record, the Board finds 
the Veteran's bilateral foot disorder was not present in service 
and is not shown to be related to service.  In this regard, the 
Board notes that the service treatment records are negative for 
any findings of a bilateral foot disorder.  In addition, his 
post-service medical records do not show any diagnosis of flat 
feet until July 2001.  At that time, he reported an injury to the 
right foot playing basketball.  Moreover, the Veteran has not 
submitted any competent evidence of a nexus to service.  
Therefore, the Board finds that there is no competent evidence 
that the Veteran's bilateral pes planus was incurred in or 
aggravated by service and service connection is denied.  

The Board finds that the Veteran is competent to report having 
had knee problems and feet problems while in service.  See 
Jandreau, supra.  Nevertheless, the Board further finds that the 
Veteran's testimony is not credible given the negative separation 
examination report, the lack of complaints of foot or knee 
problems on separation, and the absence of medical evidence of 
treatment for a bilateral foot disability or knee problems for 
more than 25 years following service.  In this regard, the Board 
finds it unlikely that the Veteran would have reported back and 
ankle symptomatology without mentioning symptoms of a foot or 
knee disability.  

The Veteran's contentions that he developed knee problems and pes 
planus as a result of service are directly contradicted by the 
contemporaneous medical evidence of record at the time of his 
separation from service.  In short, the Board finds that a 
preponderance of the evidence of record is against granting 
entitlement to service connection for bilateral flat feet.  The 
Board has considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert, supra.  
Accordingly, the claim must be denied.  


ORDER

Service connection for bilateral flat feet is denied.  

Service connection for a knee disorder is denied.  


REMAND

The Veteran seeks entitlement to service connection for a low 
back disorder and service connection for a left ankle disorder.  
The Veteran maintains that he started experiencing back problems 
as a result of the obstacle course exercises in service.  He also 
maintains that as a boatswain's mate, he worked in the kitchen of 
the ship and did a lot of bending and lifting, which also caused 
him some back pain.  The Veteran related that his low back 
disorder caused him to develop ankle problems.  

The Veterans Claims Assistance Act (VCAA) requires that VA must 
provide notice that informs the claimant (1) of the information 
and evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (1) (2009).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  
The specific bases for remand are set forth below.

The service treatment records show that the Veteran was seen in 
July 1972 with complaints of low back pain, aching in nature, 
worse with sit ups, lying flat on his back and lifting.  He 
reported injuring his back playing football 2 years ago; he 
stated that he has sensation of something "going out of place."  
X-ray study of the lumbar spine was within normal limits.  The 
impression was chronic low back strain, mild.  On August 19, 
1972, the Veteran was seen with complaints of injuring his left 
ankle; the assessment was muscle strain.  One week later, the 
Veteran was again seen for complaints of left ankle pain; he 
stated that he sprained the ankle one week ago.  The impression 
was resolved sprain.  In October 1972, the Veteran was seen in 
the emergency room with complaints of low back pain which has 
been present for about 2 years.  No pertinent diagnosis was 
noted; bed rest was prescribed.  The Veteran was seen at an 
orthopedic clinic the following day; following a physical 
examination, the impression was normal back examination.  

Post service treatment reports show that the Veteran was seen at 
Hickory Hill Family clinic in March 1996 with complaints of left 
ankle pain for approximately one year; he reported injuring the 
ankle playing basketball.  The examiner stated that the Veteran 
had Grade II left ankle sprain with chronic tendinitis with 
negative x-ray.  The Veteran was again seen in July 1998 for 
complaints of back pain from lifting at work 2 to 3 weeks ago.  
It was noted that he had an acute lumbosacral back strain and 
myositis, with normal neurological examination.  

During a VA clinical visit in January 2002, the Veteran indicated 
that orthotics had helped alleviate arch pain but his ankles 
hurt.  On examination, it was noted that the Veteran had pain at 
the medical aspect on both ankles, especially on the left.  An x-
ray study of the lumbar spine, conducted in February 2007, 
revealed degenerative changes at the lower lumbar vertebrae.  

At his personal hearing in March 2010, the Veteran indicated that 
he was a boatswain's mate in service; he worked in the kitchen 
and did a lot of bending and lifting.  The Veteran testified that 
his low back problems started while performing exercises as part 
of the obstacle course; he stated that he was diagnosed with a 
muscle strain.  The Veteran indicated that he continued to 
experience back pain after his discharge from service.  He stated 
that he sought treatment at the VA in Little Rock, Arkansas.  The 
Veteran maintained that he developed an ankle problem as a result 
of his low back disorder.  He stated that the shifting of his 
weight to deal with his lower back, he developed an ankle 
condition.  The Veteran noted that he was diagnosed with an ankle 
sprain at Good Feet in Memphis, Tennessee.  

Under the Veterans Claims Assistance Act (VCAA), VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 5103A 
(d) (West 2002 & Supp. 2009).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  

Based upon the above, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any current 
low back and ankle disabilities.  

In this case, given the standard of the regulation, because the 
evidence of record indicates that the Veteran's currently 
diagnosed low back and left ankle disorders may be associated" 
with his period of active duty military service, the Board finds 
that a medical nexus opinion is required in order to fulfill the 
duty to assist.  See 38 C.F.R. § 3.159(c) (4); see also McLendon.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claims and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO via the AMC in Washington, D.C., for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, VA 
as well as non-VA, who treated the Veteran 
for his claimed low back and ankle 
disorders, especially within one year of 
his active service or in the years 
immediately after.  After securing the 
necessary release, the RO should obtain 
these records.  Specifically, the RO should 
request VA treatment records from the VAMC 
in Little Rock, Arkansas in the 1970's.  If 
the records are not available, a notation 
to that effect should be placed in the 
claims file and the veteran notified of the 
problem.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine the 
etiology of any low back and ankle disorder 
(s), which may currently be present.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  After 
conducting an examination of the Veteran 
and performing any clinically-indicated 
diagnostic testing, the examiner should 
specifically identify any low back and/or 
ankle disability found.  For each current 
low back and/or ankle disability present, 
the examiner must provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater) that such disability is 
related to the Veteran's military service, 
to include his treatment for low back pain 
and left ankle sprain in 1972.  The 
examiner is also requested to provide a 
rationale for any opinion expressed.

3.  The RO must ensure that all examination 
reports comply with this remand and the 
questions presented in the examination 
request.  If any report is insufficient, it 
must be returned to the examiner for 
necessary corrective action, as 
appropriate.

4.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the RO should 
consider the issues on appeal in light of 
all information or evidence received.  If 
any benefit sought on appeal is not 
granted, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period to respond.

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran until 
he receives further notice.  The purposes of this REMAND are to 
further develop the record and to the accord the Veteran due 
process of law.  By this remand, the Board does not intimate any 
opinion, either factual or legal, as to the ultimate disposition 
warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


